The vaccination occurred within the period of plaintiff's employment in a part of the plant of the defendant to which she had been expressly permitted to go during her work hours. If her injury occurred not only while these factors were present but also when there was present the factor that she was then reasonably fulfilling the duties of her employment, "or engaged in doing something incidental to it," under our law it would be said to "arise in the course of her employment." Larke v. Hancock MutualLife Ins. Co., 90 Conn. 303, 308, 97 A. 320. While she cannot be held to have been fulfilling the duties of her employment when in the factory hospital for the purpose of being vaccinated by the defendant's doctor and with vaccine and nurses provided by it, she must be held to have been then engaged in doing something incidental to her employment. The suggestion of the vaccination came by way of an invitation from the defendant and not from the plaintiff. It was not obligatory upon her to comply, yet it was most natural that one who had worked for the defendant many years should appreciate the effort and expense it was expending to have its employees vaccinated as well as the desire of her employer to aid the board of health and to join with other large manufacturers in giving their employees this opportunity of securing immunity from the smallpox.
It was also quite natural that these employees, in such large numbers, should rely upon the skill and safety of the means provided by the defendant for carrying on this work which was of such unquestioned service to its employees and to the public welfare. I have no disposition to minimize the welfare of the *Page 372 
defendant's employees, or that of the public, as important among the motives which impelled the defendant to this course; but it is equally apparent that these were not the only beneficiaries of the defendant's action. No doubt it was conscious, as I am, of the benefit to the operation of its business if smallpox could be kept out of its plant. The true situation will not be portrayed unless we say — Its course was for the mutual convenience, that is the mutual advantage or service of both employer and employee. This is the necessary and inescapable legal inference from the facts found.
The duty of providing opportunity to all of its employees, gratuitously, during their work hours to be vaccinated which the defendant assumed, by the very fact of its assumption, was made an incident of the employment, primarily for the employee and the public welfare, but incidentally for the employer. "Finally," we say in Mann v. Glastonbury Knitting Co., 90 Conn. 116,120, 96 A. 368, "the same right to compensation will follow if an injury arising from a risk of the business is suffered while the employee is doing something which, although quite outside of his obligatory duty, is permitted by his employer for their mutual convenience, such as eating his dinner on the premises, or any similar act to the performance of which the employer has assented."
We reiterate the same idea in referring to an attack of angina pectoris in Coffey v. Coffey Laundries, Inc.,108 Conn. 493, 496, 143 A. 880: "It could not reasonably be anticipated as involved in anything which his employment required of him or which was appropriate or incident thereto." It could not be reasonably held that the vaccination of its employees was not appropriate to defendant's business. If it was thus appropriate it became, when done an incident of the employment. Modern business has put in practice many *Page 373 
innovations designed to protect the employee's safety and health, to conserve his energy and to add to his comfort and happiness in his work. It does not limit these to the employment; it goes outside of this and promotes his recreation and comfort during the period of his labor. The same broadening social spirit is manifest in the employer's quickened interest in the living conditions of its employees and in the financial support given by it to local institutions, organizations and associations which make for the care or betterment or reasonable recreation of its employees.
Suppose the employer furnished a gymnasium in its plant for the use of its employees in the noon-hour, or a recreation field for their use in the summer season during the period of their employment and the employee making use of these facilities is injured through the defective apparatus of the gymnasium, or the negligence of the employees of the employer in charge of the recreation field. In either case the employee when injured would be an invitee as well as an employee. Would the employer be permitted to refuse compensation to its employee injured by the defective apparatus or by the negligence of those in charge of this field? Is not the employer's liability to make compensation to the employee because he was injured while using the facilities which the employer had made incidental to his employment? How much closer than these instances is the contact of the employer to the injury caused the plaintiff through the vaccine injected into her blood stream and causing infection to set in, induced as it must have been by the defective vaccine or the careless sterilization of the facilities used, or of the person of the doctor or nurse touching them or the patient.
The plaintiff's active part in this transaction ended with her acceptance of her employer's invitation by *Page 374 
presenting herself at the hospital for vaccination. In all that occurred in effecting this vaccination she was a passive instrument in the hands of the defendant's agents. We have held that the employee who was injured while heating his lunch in a manner known to and not forbidden by the employer would be entitled to compensation because his act was an incident of the employment. The case of the plaintiff is an even plainer instance of an incident of her employment, where the injury arose through the acceptance of the employer's invitation to submit to an operation to be performed by its agents and with the facilities furnished by it.
The underlying principle in the recent case, Mascika
v. Connecticut Tool  Engineering Co., 109 Conn. 473,147 A. 11, is decisive of this case. It was this: The yard in the rear of a factory was used in the noon-hour for play by boy employees of the defendant "with its knowledge and acquiescence." This was equivalent to an invitation of the employer to the boys to play in the yard. Mascika while in the yard where he had the right to be, and a passive actor, was injured by a stick thrown by one of the boys playing in the yard. We held: "His employer knew employees were liable to be in this yard and that the boy employees were in the habit of playing there but he did not order the play to cease or the employees to leave the yard. In Marchiatello
v. Lynch Realty Co., 94 Conn. 260, 108 A. 799, at page 264, we say: `The sport and mischief of an employee resulting in injury to a fellow-employee cannot be held to be a risk of the employment unless the employer has knowledge . . . of the practice, and has failed to stop it.' The injury to the plaintiff was made likely, because of the conditions under which his employer's business was carried on `and the result. . . should have been in the contemplation of the employer.' *Page 375 Jacquemin v. Turner  Seymour Mfg. Co.,supra, at pages 385, 386 [92 Conn. 382, 103 A. 115]."
The plaintiff was a passive actor when she suffered her injury, as was Masicka when injured by the thrown stick. In his case the injury occurred at the hands of a fellow-employee acting upon his own responsibility; in the plaintiff's case the injury was caused by the agents of the employer when doing that which it had directed them to do. The theory that the vaccination was not an incident of plaintiff's employment rests upon the assumption that the plaintiff's acceptance of the defendant's invitation was for her own benefit and not for that of her employer and consequently the subsequent injury to her did not arise in the course of her employment. That must mean that from the time she left her work to go to the factory hospital, upon receipt of notice from the foreman of her department, she was engaged upon her own affair and not upon something incidental to her employment. If on her way she was injured by a fall through a defect in the stair, or by the dropping of an elevator, or by a piece of the shafting falling as she walked through one of the rooms, or as she waited in the hospital, by a large piece of the ceiling dropping upon her, under the defendant's theory she could not recover compensation because at no time while on her way to the hospital was she serving her employer and engaged upon something incidental to her employment. This theory leads to conclusions which conflict with our decisions and with the principle upon which we determine what is incidental to an employment.
Our latest reiteration of our doctrine is found inStakonis v. United Advertising Corporation, 110 Conn. 384,389, 148 A. 334. "If an employee is obeying specific instructions of the employer, though outside the sphere of his original employment, he is still in the *Page 376 
course of his employment. Not only so, but if he is doing something entirely outside his obligatory duty which he is merely permitted by his employer to do, but without specific instructions, for their mutual convenience, he is still within the course of his employment."
We say in Larke v. Hancock Mutual Life Ins. Co.,90 Conn. 303, 97 A. 320, at page 309: "An injury which occurs in the course of the employment will ordinarily arise out of the employment; but not necessarily so, for the injury might occur out of an act or omission for the exclusive benefit of the employee, or of another than the master, while the employee is engaged in the course of his employment."
Our case is one of the ordinary kind in this particular. The holding that the injury occurred while the employee was engaged in doing something incidental to her employment almost necessarily determines that the injury arose out of the employment since what was done by the doctor and the nurses was done in carrying out the duty for which the employer had engaged them. It fell directly within this description of this term: "If the nature of the employment, or the conditions under which it was pursued, or the exposure to injury it entails, or the doing of something incidental to the employment, was a proximate cause of the injury, it arises out of the employment." Larke v. Hancock Mut.Life Ins. Co., supra, at page 309; Stakonis v. UnitedAdvertising Corporation, supra, at page 389.
There was a causal connection between the employment of the plaintiff and her injury since it was the result of a risk incident to the employment. "To justify compensation the injury must be a natural and necessary incident or consequence of the employment, or the conditions under which the employee is required to carry on his work." Coffey v. Coffey Laundries,Inc., 108 Conn. 493, 496, 143 A. 880; Marchiatello *Page 377 
v. Lynch Realty Co., 94 Conn. 260, 263,108 A. 799.
In the case before us the plaintiff was vaccinated with her consent by the defendant and at its request, and the finding states, specifically, the connection between the employment and the infection. In my opinion the Superior Court should be directed to sustain the appeal of the claimant from the commissioner.